          Case 1:19-cv-06332-ER Document 86 Filed 10/26/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILFREDO TORRES,

                          Plaintiff,

                   vs.

CITY OF NEW YORK; NEIL VERAS; PATRICIA DE                                  ORDER
JESUS, Shield No. 1305; DIOASKY PENA, Shield                           19 Civ. 6332 (ER)
No. 10240; DANIEL PEARLES, Shield No. 15167;
MATEUSZ HADER, Shield No.9149; NEW YORK
CITY HEALTH AND HOSPITALS; ARKAPRAVA
DEB, M.D.; and STEVEN LASLEY, M.D.,

                          Defendants.


RAMOS, D.J.:


       Wilfredo Torres, pro se, brought suit against the City of New York (the “City”), New

York City Health and Hospitals (“NYCHH”), Police Lieutenant Neil Veras, Police Oﬃcer

Patricia de Jesus, and numerous John Does, for violating his constitutional rights. Doc. 1. On

February 7, 2020 the Court issued an order, pursuant to Valentin v. Dinkins, 121 F.3d 72 (2d Cir.

1997), directing the Clerk to (1) issue summonses for the City, NYCHH, Vera, and de Jesus, (2)

complete USM-285 forms for service on those defendants, and (3) deliver all documents

necessary to complete service on them to the U.S. Marshals. Doc. 14 at 4. �e Court also

directed the City and NYCHH to identify the John Doe Defendants and Plaintiﬀ to amend the

complaint within thirty days of their compliance with the Court’s Order. Id. at 3. �e City and

NYCHH complied with the Court’s Order by September 10. Docs. 72, 73, 77. On October 9,

Plaintiﬀ ﬁled his second amended complaint adding Oﬃcers Dioasky Pena, Daniel Pearles,

Mateusz Hader, and Doctors Arkaprava Deb and Steven Lasley as defendants (together with

Veras and de Jesus, “Named Defendants”). Doc. 81. �e Clerk issued summonses with respect
            Case 1:19-cv-06332-ER Document 86 Filed 10/26/20 Page 2 of 3




to the City, NYCHH, Veras, and de Jesus. However, as of the date of this Order, none of the

Named Defendants, including Veras and de Jesus, have been served.

         �e Clerk is therefore directed to

            •   issue summonses as to the Named Defendants;

            •   complete USM-285 forms for service on the Named Defendants; and

            •   deliver all documents necessary to complete service on the Named Defendants to

                the U.S. Marshals.

         A list of the Named Defendants and their service addresses is attached Appendix A to this

Order.

         �e Clerk is further directed to mail a copy of this order to Wilfredo Torres, 470 Second

Avenue, Apt. 2A, New York, New York 10016.

         It is SO ORDERED.

Dated:    October 26, 2020
          New York, New York


                                                             EDGARDO RAMOS, U.S.D.J.




                                                 2
        Case 1:19-cv-06332-ER Document 86 Filed 10/26/20 Page 3 of 3




                                      APPENDIX A


1.   Police Officer Neil Veras
     13th Precinct
     230 East 21st Street
     New York, New York 10010

2.   Police Officer Patricia de Jesus, Shield No. 1305
     13th Precinct
     230 East 21st Street
     New York, New York 10010

3.   Police Officer Dioasky Pena, Shield No. 10240
     13th Precinct
     230 East 21st Street
     New York, New York 10010

4.   Police Officer Daniel Pearles, Shield No. 15167
     13th Precinct
     230 East 21st Street
     New York, New York 10010

5.   Police Officer Mateusz Hader, Shield No. 9149
     13th Precinct
     230 East 21st Street
     New York, New York 10010

6.   Dr. Arkaprava Deb
     Bellevue Hospital
     462 First Avenue
     New York, New York 10016

7.   Dr. Steven Lasley
     Bellevue Hospital
     462 First Avenue
     New York, New York 10016




                                             3
